Citation Nr: 0032069	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  He died in May 1976.  The appellant is the veteran's 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died many years after service as a result of 
an acute myocardial infarction.  

2.  During his lifetime, he had no established service-
connected disabilities.  

3.  The veteran's fatal acute myocardial infarction was not 
present during service or for many years thereafter, and was 
not caused by any incident of service or by a service-
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1944 to February 
1946. He died in May 1976.  During his lifetime, he had no 
established service-connected disabilities.  

A review of his service medical records shows that on 
enlistment examination in May 1944, no pertinent 
abnormalities were noted.  His blood pressure reading was 
134/82.  On separation examination in February 1946, his 
heart and vascular systems were clinically normal.  His blood 
pressure reading was 126/72.  

The veteran's death certificate reveals that he died on May 
[redacted], 1976 at Our Lady of Lourdes Hospital.  The cause of 
death was noted as acute myocardial infarction.  No other causes of 
death were listed.  An autopsy was not performed.  

In June 1997, the appellant submitted a claim for service 
connection for the cause of the veteran's death. She asserted 
that the veteran was treated for high blood pressure during 
military service and continued such treatment until his 
death.  

In an April 1998 letter, the RO requested that the appellant 
submit additional evidence to show that the claimed 
disabilities had been treated since his discharge from 
service.  The RO also asked the appellant to provide any 
additional service medical records that may be in her 
possession.  Release forms for health care providers who may 
have treated the veteran were included for her completion.  

In May 1998, the RO submitted correspondence to doctors 
identified by the appellant and requested information to 
support the appellant's claim regarding the veteran's medical 
treatment.  

In a May 1998 letter, M. S., an office nurse, indicated that 
she had known the veteran since 1962 when he received 
treatment from Elton Albeck, M. D.  She related that her 
position as office nurse required her to be in charge of all 
office procedures including patient scheduling and record 
keeping.  M. S. remarked that the veteran was under Dr. 
Albeck's care for high blood pressure until October 1967 when 
the doctor died.  Dr. Albeck's practice was assumed by Martin 
Levitt, M.D. who continued caring for the veteran until his 
death in 1975.  She stated that the practice was then sold to 
Dr. Braunstein who continued treatment until the veteran died 
in May 1976.  M. S. related that Dr. Braunstein moved out of 
the area and the practice was sold again.  She said she 
continued working for the practice until her retirement in 
1998.  M. S. indicated that due to the length of time 
involved, there are no records available but to the best of 
her knowledge, the veteran was monitored on a regular basis 
for high blood pressure.  

Lay statements from a friend of the veteran's family and his 
nephew were submitted in June 1998.  The statements 
essentially maintained that the veteran suffered from high 
blood pressure following his discharge from active duty.  It 
was asserted that he received constant medical care for his 
high blood pressure condition and that such resulted in his 
heart attack and subsequent death.  

In a July 1998 statement, Raymond Woods, D.D.S, indicated 
that the veteran became his dental patient beginning in 1947.  
Dr. Woods stated that physical findings were such that his 
obvious predominant defect was high blood pressure.  The 
dentist related that the veteran continued to be his regular 
patient until his death in 1976, always with persistent high 
blood pressure.  No clinical records were included with Dr. 
Woods' statement.  

In correspondence dated in October 1999 and March 2000, the 
RO requested medical records, including the veteran's final 
treatment reports and hospital summary from Our Lady of 
Lourdes Hospital.  

In June 2000 correspondence, Our Lady of Lourdes Hospital 
responded to the RO request by noting that no records were 
found relating to the veteran's treatment.  



II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
incurrence will be presumed for certain chronic diseases, 
including hypertension and heart disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
appellant with her claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that the RO has made multiple 
attempts to obtain the veteran's historical medical records, 
including his final hospital records, all to no avail.  It 
appears that the RO has exhausted all possible sources which 
may assist the appellant in substantiating her claim for 
service connection for the cause of the veteran's death.  

The appellant essentially contends that the veteran had 
hypertension which began in service, continued during his 
lifetime, and that such contributed to his fatal acute 
myocardial infarction in 1976.  

The file shows that during his lifetime, the veteran had no 
established service-connected disabilities.  

The veteran's service medical records from his period of 
active duty are negative for the medical condition involved 
in his death in 1976, including heart disease or 
hypertension.  In fact, the first medical evidence of heart 
disease is the veteran's death certificate which reveals that 
he died on May [redacted], 1976; the cause of death was acute 
myocardial infarction.  No other causes of death were listed.  

A 1998 letter from M. S., an office nurse, indicates she had 
known the veteran since 1962 as a patient of several 
physicians for whom she was employed.  M. S. confirmed that 
no medical records were available showing the veteran's 
treatment for hypertension or any condition related to his 
death.  In any event, her statements do not reflect that the 
veteran received treatment for hypertension within the first 
post-service year.  Moreover, she made no assertion that she 
examined the veteran or that she could provide first hand 
knowledge regarding his medical condition and any possible 
relationship to service.  

The 1998 statement from Dr. Woods reflects that the veteran 
was his dental patient beginning in 1947; however, it is not 
shown that Dr. Woods treated the veteran for hypertension or 
a heart condition at any time.  In this regard, the Board 
notes that no clinical records related to any such treatment 
were included with the dentist's statement.  Moreover, Dr. 
Woods offered no opinion regarding a possible nexus between 
the veteran's purported hypertension and service.  Given such 
circumstances, the statement from Dr. Woods has little 
probative value.  

The statements from the appellant, the veteran's relative, 
and friend, to the effect that hypertension incurred during 
service led to heart disease and caused his death, are not 
competent medical evidence on questions of causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  The weight of the evidence demonstrates 
that the primary cause of death (acute myocardial infarction) 
is not related to service or to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the circumstances of this case, the Board finds that 
rendering a decision on the claim is permissible, without any 
further assistance to the appellant, because there is no 
reasonable possibility that such assistance would aid her in 
the establishment of service connection for the cause of the 
veteran's death.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that the RO, in the currently appealed 
September 1998 decision, denied the claim for service 
connection for the cause of the veteran's death as not well-
grounded, while the Board is denying these claims "on the 
merits," in light of the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, which essentially eliminates the legal 
requirement to submit a well-grounded claim prior to 
adjudication on the merits.  That notwithstanding, the Board 
finds that the RO's actions are not prejudicial to the 
appellant, since, for the reasons noted above, the outcome is 
the same whether the claim is considered on the merits or 
under the now obsolete "well-grounded" analysis.  Thus, to 
remand this case to the RO for consideration of the now 
correct legal standard would be fruitless and, in light of 
the above discussion, would not result in a determination 
favorable to the appellant.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

